124 U.S. 720
8 S.Ct. 686
31 L.Ed. 564
ANDREWS et al.v.CONE.
February 20, 1888.

Jas. C. Clayton, for appellant.
Thomas Wilson, for appellee.
BLATCHFORD, J.


1
This is an appeal by the plaintiffs in a suit in equity in the circuit court of the United States for the district of Minnesota, from a decree dismission the bill. The suit was brought for the infringement of the 'driven well' patent which was the subject of the decision of this court in Andrews v. Hovey, 123 U. S. 267, 8 Sup. Ct. Rep. 101, and in which case an application for a rehearing has just been denied. 124 U. S. ——, ante, 676. The decree below in Andrews v. Hovey dismissed the bill, and this court affirmed it, holding the patent to have been invalid. In the present case there is a written stipulation, filed in this court, signed by the counsel of record here, that this case shall abide the result of the case of Andrews v. Hovey, in this court, and that the decree and mandate herein shall be the same as the decree and mandate in that case, except that no costs shall be taxed or awarded, or disbursements or officers' fees allowed or awarded, in this case in favor of or against either party hereto, and that each party shall pay his own costs and disbursements. In accordance with such stipulation, the decree of the circuit court is affirmed, subject to the above recited provisions of the stipulation.